Case 3:20-cr-30007-MGM Document4 Filed 02/20/20 Page 1 of 3

FILED

IN CLERKS OFFIC
UNITED STATES DISTRICT COURT he OF rae

DISTRICT OF MASSACHUSETTS 9%) Frg 99 HI: Ag

Hing

Criminal No. bef REGS rt Sou

UNITED STATES OF AMERICA

PAQs
Pei Ae de

Violation:
Vv,

Count One: Theft of Government Money

DEBBIE MOORE, (18 U.S.C. § 641)

Defendant Forfeiture Allegation:

(18 U.S.C. § 981(a)(1)(C) and
28 U.S.C. § 2461)

INDICTMENT
COUNT ONE
Theft of Government Money
(18 U.S.C. § 641)
The Grand Jury charges:
From in or about November 2003, through in or about February 2018, in Hampden
County, in the District of Massachusetts, and elsewhere, the defendant,
DEBBIE MOORE,
did, on a recurring basis, knowingly and willfully embezzle, steal, purloin, and convert to her use
and the use of another, any money and thing of value of the United States and of any department
and agency thereof, in a total amount greater than $1,000, namely, Social Security Retirement

benefits, having a value of approximately $261,933.60.

All in violation of Title 18, United States Code, Section 641.
Case 3:20-cr-30007-MGM Document4 Filed 02/20/20 Page 2 of 3

FORFEITURE ALLEGATION
(18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

The Grand Jury further finds:
1. Upon conviction of the offense in violation of Title 18, United States Code,
Section 641, set forth in Count One, the defendant,
DEBBIE MOORE,
shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),
and Title 28, United States Code, Section 2461(c), any property, real or personal, which
constitutes or is derived from proceeds traceable to the offense. The property to be forfeited
includes, but is not limited to, the following:
a. $261,933.60, to be entered in the form of a forfeiture money judgment.
as If any of the property described in Paragraph 1, above, as being forfeitable
pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States
Code, Section 2461(c), as a result of any act or omission of the defendant --
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided
without difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),
incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 1 above.
Case 3:20-cr-30007-MGM Document4 Filed 02/20/20 Page 3 of 3

All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United

States Code, Section 2461(c).

A TRUE BILL

Nemo

FOREPERSON

fi Gt A JQ Lerl
CATHERINE G. CURLEY
ASSISTANT UNITED STATES ATTORNEY

DISTRICT OF MASSACHUSETTS

95
District of Massachusetts: February , 2020

Returned into the District Court by the Grand Jurors and filed.

Aly borg WO. Parco

DEPUTY CLERK
